Citation Nr: 1201999	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a right knee disability.

2. Whether new and material evidence has been presented to reopen the claim of service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and P. M. 

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to November 1997, including service in the Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The reopened claim of service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In rating decision in July 1998, the RO denied service connection for disabilities of the right knee and the left knee because of a lack of evidence of a current disability related to military service; after the Veteran was notified of the adverse decision and the right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.

2.  The additional evidence since the July 1998 rating decision by the RO, denying service connection for a right knee disability, relates to an unestablished fact necessary to substantiate the claim.

3.  The additional evidence since the July 1998 rating decision by the RO, denying service connection for a left knee disability, does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1. The rating decision of July 1998 by the RO, denying service connection for right knee and left knee disabilities became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).

2. New and material evidence has been presented to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. New and material evidence not has been presented to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in September 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

The VCAA notice included need for new and material evidence, the definition of "new" and "material," and informed the Veteran of reason the claims were previously denied.



As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice regarding the need for new and material evidence in a claim to reopen a previously denied claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claims to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized on a claim to reopen a previously denied claim of service connection unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii). 

As new and material evidence has been presented to reopen the claim of service connection for a right knee disability, a VA examination and medical opinion is needed to decide the claim and the reopened claim is remanded for further development. 

As new and material evidence has not been presented to reopen the claim of service connection for a left knee disability, a VA examination or medical opinion is not required under the duty to assist. 




As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 






Evidence Previously Considered

At the time of the July 1998 rating decision, the evidence of record consisted of the Veteran's service treatment records and a report of a March 1998 VA examination.  

The service treatment records show that in November 1989 the Veteran was seen for swelling and pain of the right knee after a minor injury playing basketball, but no fracture was shown on X-ray.  Then, in November 1991 he was seen for complaints of bilateral knee pain after exercise, but X-rays showed there was no evidence of bony, articular, or soft tissue abnormalities.  On July 1997 retirement examination, the Veteran had full range of motion and function in both knees and ankles, and the Veteran marked "no" when asked about a trick or locked knee, but "yes" to a question about painful or swollen joints.  A narrative medical history compiled by the examiner noted that there was arthritis of both knees as of about 1981, manifested by joint pain after heavy work.  

On VA examination in March 1998, X-rays of the knees were normal.  The VA examiner concluded that the Veteran had probable early degenerative joint disease of knees due to minor injuries in service and perhaps chondromalacia patella with no evidence of a current disability.

Evidence Newly Submitted

Evidence submitted since the July 1998 rating decision includes copies of treatment records related to surgery on the Veteran's right knee and the Veteran's written statements and testimony at hearing.

The private treatment records show that in February 2008 the Veteran was treated for degenerative changes in the right knee.  In May 2008 the Veteran underwent arthroscopic surgery for a medial meniscal tear and removal of a Baker's cyst of the right knee based on MRI findings.  

In his written statements, the Veteran stated that after his knee operation he was told the only remaining medical alternative was a total knee replacement.  Although his service treatment records show very little in the way of knee problems, it was his belief that 27 years working in vehicle maintenance on concrete floors and aircraft runways wearing safety-toe combat boots coupled with running hundreds of miles over the years for physical fitness training had taken a toll on his knees.  In addition to his running and physical fitness regimen, he represented his squadron competing in flag football, basketball, and racquetball, and he believed his degenerative knee problem was a direct result of his military service.  He reported that he had recently begun experiencing symptoms in his left knee which were similar to those which he had in his right knee, including pain and stiffness.

In July 2011, the Veteran testified that he first had noticeable problems with his knees after his retirement, and in about 2006 or so had a painful Baker's cyst surgically removed.  The Veteran stated that his years of working on hard surfaces in steel-toed boots had taken a toll on his knees.  He had experienced knee pain in service, but had elected to live with the pain and did not seek treatment for it.  He had run thousands of miles during physical training, as well as playing basketball for many years, and had on occasion hyperextended his knee; all the wear and tear had been hard on his body.  He reported a specific incident in service when he was sent on remote duty to Thailand and injured his knee helping to lift an electric motor.  At the time his knee was swollen, but he still managed to work on it and when he returned home, the swelling had gone down.  

The Veteran's spouse stated that she had urged him to seek treatment at the time but he refused.  
 
Analysis

The July 1998 rating decision denied service connection for right knee and left knee disabilities based on a lack of evidence of any claimed disability which might be related to the Veteran's military service.  



Therefore, in order for either claim to be reopened, the newly submitted evidence must address this missing element of a service connection claim.

The additional evidence shows a current right knee disability.  As the element of a current disability is established, the absence of which was the basis for the previous denial of the claim, the evidence is new and material, and the claim is reopened.

The additional evidence does not show a current left knee disability, although the Veteran has described left knee symptoms.  The additional evidence is essentially cumulative of the Veteran statements made in support of his previous claim.  As such, evidence that is cumulative or redundant of the evidence previously considered is not new and material evidence, and the claim of service connection for a left knee disability is not reopened.

ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability is reopened.  To this extent only, the appeal is granted.

As new and material evidence has not been presented, the claim of service connection for a left knee disability is not reopened and the appeal is denied.


REMAND

Before deciding the reopened claim of service connection for a right knee disability on the merits, additional development under the duty to assist is needed. 








Accordingly, the claim is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current right knee disability is due to service, including minor injuries in service and the physical demands of almost 30 years of service.

The VA examiner is asked to consider that the Veteran is competent to describe his right knee symptoms in service even if not documented and the Board considers the Veteran's statements credible. 

The examiner is also asked to consider the findings on retirement examination in 1997 and the report of VA examination in March 1998.

If after a review, an opinion is not possible without resort to speculation, please clarify whether the opinion cannot be rendered because there are other potential etiologies for the current right knee disability, please identify the other potential etiologies, when the in-service events are not more likely than any other to cause the Veteran's current right knee disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the VA examiner for review.


2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


